A careful consideration of our later cases convinces me that a rehearing should be granted. Sloss-Sheffield S.  I. Co. v. Lang, 213 Ala. 412, 104 So. 770; De Sota Coal Min. Dev. Co. v. Hill, 188 Ala. 667, 65 So. 988; Id., 194 Ala. 537, 69 So. 948; Sims v. Riggins, 201 Ala. 99, 105, 106, 77 So. 393. I find it difficult to distinguish the instant facts from those shown by the record in the Lang and Hill Cases, supra.
I therefore now concur in the foregoing dissenting opinion by SOMERVILLE, J.
                          On Further Rehearing.